By the Court.

Warner, J.
delivering the opinion.
[1.] The only question presented by the record in this case is, whether the Statute of Limitations commenced running in favor of the tenant in possession of the premises in dispute, until the grant issued from the State, in the year 1843.
In Brinsfield vs. Carter, (2 Kelly, 150,) we held, that the Statute did not run against the State. But it is contended, that inasmuch as the State is not the lessor of the plaintiff, a citizen claiming under the grant from the State, is not entitled to avail himself of the benefit of the decision made in Brinsjield vs. Carter. In that case, the lessor of the plaintiff claimed title under a grant from the State. The principle established in Brinsfield vs. Carter must control this case. The Statute did not run in favor of the defendant in possession of the premises, until the land was granted to the lessor of the plaintiff by the State.
[2.] By the Act of 1767, the lessor of the plaintiff had seven years within which to institute his actionof ejectment, to recover possession of the premises, after his title or cause of action accrued. Prince, 573. The title or cause of action did not accrue to the plaintiff until the grant issued from the State to him in 1843.
Let the judgment of the Court below be affirmed.